Citation Nr: 1125303	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-31 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to additional VA educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill). 


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and October 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for additional educational benefits under 38 U.S.C.A. Chapter 30.    


FINDINGS OF FACT

1.  The Veteran previously completed 42 months and 16 days of entitlement to Chapter 31 educational assistance benefits (Vocational Rehabilitation and Employment program) and 5 months and 14 days of entitlement to educational assistance benefits under Chapter 30 (Montgomery GI Bill), totaling a maximum allowable aggregate of 48 months of benefits.

2.  Under VA law, the Veteran is not entitled to more than 48 months of VA educational assistance benefits under a combination of the Chapter 31 and Chapter 30 programs.


CONCLUSION OF LAW

The Veteran has no legal entitlement to additional educational assistance benefits under Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3695 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.4020 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's basic eligibility for Chapter 30 benefits is not at issue, as VA has already found him to be eligible for the receipt of these benefits.  Rather, this appeal involves whether the Veteran is entitled to additional Chapter 30 benefits under the law, beyond those already paid.   

The applicable criteria provide that but for certain exceptions, benefits awarded under 38 U.S.C. Chapter 30 entitle the recipient to 36 months of educational assistance.  38 U.S.C.A. § 3013(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 21.7072(a) (2010).  

An individual may be entitled to benefits under various education programs.  However, there is a limit as to the total aggregate period for which any person may receive educational assistance under two or more educational programs.  The statutes and regulations limit such educational assistance to no more than 48 months.  38 U.S.C.A. § 3695 (West 2002 & Supp. 2010); 38 C.F.R. § 21.4020(a) (2010).  The criteria also provide that no person may receive educational assistance under 38 U.S.C. Chapter 31, in combination with another education program in excess of 48 months (or the part-time equivalent) unless VA determines that additional months of benefits under Chapter 31 are necessary to accomplish the purpose of the rehabilitation program.  38 U.S.C.A. § 3695(b) (West 2002); 38 C.F.R. § 21.4020(b) (2010). 
 
The evidence shows that prior to establishing eligibility for educational assistance benefits under Chapter 30, the Veteran had already used a total of 42 months and 16 days of educational benefits under Chapter 31, the Vocational Rehabilitation and Employment program.  

A November 2005 letter informed the Veteran that he had been granted education benefits under the Montgomery GI Bill (Chapter 30) for a master's degree program.  The letter stated he was entitled to 35 months and 4 days of benefits and that those benefits had to be used before March 1, 2011, the date that his eligibility would end.  

In letters dated in February 2006 and April 2006, VA informed the Veteran that he had been given erroneous information in the November 2005 letter regarding how much additional educational assistance he was entitled to under Chapter 30.  The Veteran was notified that since he had already used 42 months and 16 days of educational benefits under Chapter 31, and including the amount he had already used in his current enrollment, he would have 29 days of full-time benefits remaining as of May 5, 2006.   

In May 2009, the Veteran applied for additional educational assistance benefits under 38 U.S.C. Chapter 33 (Post 9/11 GI Bill), for enrollment in a culinary arts degree program.  He was told by a VA employee in a June 2009 phone conversation that he had remaining benefits left under Chapter 30.  He was informed that if he first exhausted the remaining Chapter 30 benefits and then applied for additional educational assistance benefits under Chapter 33, he would be entitled to up to 36 months of benefits under Chapter 33.  The Veteran subsequently withdrew his request for benefits under Chapter 33 to continue to receive benefits under Chapter 30.  

In September 2009, the RO awarded the Veteran additional Chapter 30 benefits from August 17, 2009, to December 17, 2009, which was beyond the maximum allowable 48 months.  Thereafter, the RO notified the Veteran in October 2009 that as of October 11, 2009, he had already used 5 months and 14 days of entitlement under Chapter 30, which when coupled with his previous Chapter 31 benefits, totaled the maximum allowable aggregate of 48 months of benefits.  His Chapter 30 benefits were terminated, effective October 12, 2009.  

The evidence of record shows that the Veteran has received 42 months and 16 days of Chapter 31 Vocational Rehabilitation and Employment Program benefits.  Further, the evidence shows that he has used 5 months and 14 days of Chapter 30 Montgomery GI Bill benefits for part of his master's degree program that started in January 2006 and for approximately 2 months of his culinary arts degree program that started in August 2009.  When combined, the Veteran has been given 48 months of educational benefits between the various educational benefits programs, which is the maximum amount allowed by law.  38 U.S.C.A. § 3695 (West 2002); 38 C.F.R. § 21.4020 (2010).  That limitation was not authored by VA, but by Congress.  That law does not provide for any exceptions to the rule, except for extension of Chapter 31 benefits to accomplish a rehabilitation objective, which is not at issue, or the case, here.  There is no provision in the law for granting the Veteran any education benefits in excess of 48 months for the receipt of additional Chapter 30 benefits.

While it is unfortunate that the Veteran was mistakenly informed that he had over 30 months of educational benefits remaining, this error does not negate the requirements of the law.  McTighe v. Brown, 7 Vet. App. 29 (1994) (payment of government benefits must be authorized by statute; and therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  The Board is sympathetic to the Veteran's claim and his particular circumstances.  Nonetheless, the Board must emphasize that it is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2001); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2002).  Neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to additional educational assistance under 38 U.S.C. Chapter 30 United States Code, is not established. 


ORDER

Entitlement to additional VA educational assistance benefits under Chapter 30, Title 38, United States Code, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


